USCA4 Appeal: 22-1071      Doc: 17         Filed: 10/21/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1071


        BENJAMIN S. GOLDBERG,

                            Plaintiff - Appellant,

                     v.

        MICHAEL KONE; PAULA KRUEGER; RUSSELL WOODLIEF; CAMERON
        SHAFFER; UNITED STATES OF AMERICA,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:21-cv-00100-HEH)


        Submitted: September 27, 2022                                 Decided: October 21, 2022


        Before NIEMEYER and HEYTENS, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Daniel A. Harvill, DANIEL A. HARVILL, PLLC, Manassas, Virginia, for
        Appellant. Jessica D. Aber, United States Attorney, Jonathan H. Hambrick, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
        Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1071         Doc: 17    Filed: 10/21/2022     Pg: 2 of 2




        PER CURIAM:

              Benjamin S. Goldberg appeals the district court’s order dismissing his civil action

        for failure to state a claim. We have reviewed the record and find no reversible error.

        Accordingly, we affirm. Goldberg v. Kone, No. 3:21-cv-00100-HEH (E.D. Va. Dec. 17,

        2021). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                    AFFIRMED




                                                   2